Citation Nr: 1618340	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  06-12 081	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for a seizure disorder due to VA medical treatment provided in 2003.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a sternectomy due to VA medical treatment provided in 2003.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for numbness and tightness of the right hand due to VA medical treatment provided in 2003.  

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a left hip disorder due to VA medical treatment provided in 2003.  

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for impotence due to VA medical treatment provided in 2003.   


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had unverified active service from August 1953 to August 1956 and verified active service from January 1957 to January 1961. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In a March 2013 signed statement, the Veteran revoked his power of attorney to have the Disabled American Veterans act as his representative in his case on appeal.  He has not appointed a new service organization or attorney as his representative.  Thus, he is unrepresented in his case.  

In July 2014, the Veteran testified during a hearing at the RO before the undersigned.  At that hearing, M. B., a retired attorney, assisted the Veteran and represented him for a one-time purpose.  A transcript of the hearing is of record.  

The Board remanded this case in April 2015 for evidentiary development, to include obtaining VA clinical records which are now on file, to obtain records of the Social Security Administration (which have been destroyed and are not available), and to obtain further medical opinions.  

After medical opinions were obtained in August 2015, an October 2015 rating decision granted entitlement to compensation under 38 U.S.C.A. § 1151 for left arm weakness and numbness, which was assigned an initial 10 percent rating effective November 15, 2004 (date of receipt of claim).  The Veteran has not expressed disagreement with the downstream issues of the rating or effective date assigned and, so, those matters are not before the Board.  

The Board notes that at the 2014 Board hearing the Veteran asserted that he had problems with his memory, which he believed were due to a lack of oxygen to his brain during VA coronary artery bypass grafting surgery in 2003.  It appears that the Veteran may be attempting to claim entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of an anoxic brain injury stemming from the Veteran's February 2003 coronary artery bypass graft (CABG) during VA hospitalization.  This matter is referred to the RO for clarification and action which may be needed, if any.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the prior remand the Board sought opinions as to whether any additional disability was caused by an event not reasonably foreseeable, i.e. one which a reasonable medical care provider would have not considered an ordinary risk of the treatment provided.  See Schertz v. Shinseki, 26 Vet. App. 362 (2013).  A medical opinion was subsequently requested, but the request did not include the question of whether any additional disability was from an event that was not reasonably foreseeable, and the resulting opinion did not respond to this question.

Accordingly, the appeal is REMANDED for the following:

1.  Ask the examiner who provided the August 2015 examination to review the claims file and respond to the following:

a. Is it at least as likely as not (a probability of 50 percent or greater) that seizures, residuals of a sternectomy, numbness and tightness of the right hand, left hip disability, or impotence, was caused by an event that was not reasonably foreseeable in connection with the 2003 CABG surgery? (Note: the event need not be unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided). 

b. Was a sternectomy, numbness and tightness of the right hand, left hip disability, or impotence the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures for the CABG surgery? 

2.  If any benefit sought on appeal remains denied issue a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals





